Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is responsive to application filed on 9/9/2021. Claims 1-30 are pending examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,2,3,8,10,11,12,17,19,20,21, 26, 28, 29 and 30 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Shah et al. U.S. Patent Pub. No. 2020/0127951 (referred to hereafter as Shah).

As to claim1, Shah teaches a method for passing control of a customer-support conversation in an online customer-support system among integrations, which are responsible for responding to a customer during the customer-support conversation, the method comprising: 
receiving a message from a source integration, which is presently responsible for responding to the customer during the customer-support conversation, wherein the message includes a pass-control command that passes control of the customer-support conversation to a target integration (see at least paragraphs 0049, 0054 and figs.1&3, during a conversation session with a chat bot, a conversation session is transferred from a bot-chat to a live human agent); and
 in response to the pass-control command, passing control of the customer- support conversation from the source integration to the target integration, so that the target integration becomes responsible for responding to the customer during the customer-support conversation (see at least paragraph 0031 and 0059, chat messages received by the client device from a live agent).  

As to claim 2, Shah teaches the method of claim 1, wherein the integrations in the customer- support system can include: 
an agent integration that facilitates communication with a human customer-support agent (see at least paragraph 0049, transferring a chat session to a human agent); and
 a bot integration that facilitates communication with a software bot (see at least paragraph 0003, automated messaging applications, chatbots associated with a business or company associated with navigated webpage).  

As to claim 3, Shah teaches the method of claim 1, wherein the method further comprises: receiving a message from the source integration, which is presently responsible for responding to the customer in the customer-support conversation, wherein the message includes an offer-control command that offers control of the customer-support conversation to the target integration ( see at least paragraph 0049, a chat conversation is initiated between a user and a chat-bot, a user is offered  by the chat-bot  through a graphical element an option to be connected to a live human agent).; and
 in response to the offer-control command, giving shared control of the customer-support conversation to the target integration, and communicating the offer of control to the target integration (see paragraph 0049, transferring a session by the chat-bot to a live human agent).  
As to claim 8, Shah teaches the method of claim 1, wherein passing control of the conversation from the source integration to the target integration involves ensuring that the target integration subsequently receives all messages and events for the conversation and the source integration no longer receives the messages and events (see at least paragraph 0031 and 0059, chat messages received by the client device from a live agent and not from the bot anymore).  

As to claim 28, Shah teaches a method for passing control of a customer-support conversation 2in an online customer-support system among integrations responsible for responding to a customer during the customer-support conversation, the method 4comprising: 
at a first integration presently responsible for responding to the customer, 6transmitting to a second integration an offer-control command that offers control of the customer-support conversation to the second integration(see at least paragraphs 0049, 0054 and figs.1&3, during a conversation session with a chat bot, a conversation session is transferred from a bot-chat to a live human agent); and 8at the second integration, in response to the offer-control command, obtaining shared control of the customer-support conversation (see at least paragraph 0031 and 0059, chat messages received by the client device from a live agent).    

As to claim 29, Shah teaches the method of claim 28, further comprising: 2at the second integration, transmitting to the first integration a take-control command; 4wherein receipt of the take-control command causes the first integration to be removed from the customer-support conversation (see paragraph 0049, transferring a session by the chat-bot to a live human agent).
 
As to claim 30, shah teaches the method of claim 28, wherein: 2the first integration is a bot integration that facilitates communication between the customer and a software bot; and 4the second integration is an agent integration that facilitates communication between the customer and a human customer-support agent (see at least paragraph 0031 and 0059, chat messages received from a live agent).   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 , and 5  are rejected under 35 U.S.C. 103 as being unpatentable over Shah and further in view of Petrovykh et al. U.S. Patent no. 10,750,019 (referred to hereafter as Petrovykh).
Shah teaches the method of claim 3. Shah does not explicitly teach receiving a message from the target integration, wherein the message includes a take-control command to take control of the customer-support conversation; and in response to the take-control command, passing control of the customer-support conversation to the target integration and taking control away from all other integrations, so that the target integration becomes responsible for responding to the customer in the customer-support conversation. 
However, Petrovykh teaches receiving a message from the target integration, wherein the message includes a take-control command to take control of the customer-support conversation; and in response to the take-control command, passing control of the customer-support conversation to the target integration and taking control away from all other integrations, so that the target integration becomes responsible for responding to the customer in the customer-support conversation (see at least col. 13, lines 27-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Petrovykh with those of Shah to allow the agent to quickly focus on important terms in user input and interaction to be handles with higher accuracy and speed thereby allowing valuable resources used efficiently and expeditiously.

As to claim 5,  Shah-Petrovykh teaches the method of claim 4, wherein during a customer-support conversation, the pass-control command, the offer-control command and the take- control command can be inserted into a message through one of the following: a human customer-support agent who manually inserts the command; a human customer-support agent who executes a macro that includes the command; a trigger or purpose-built UI, which automatically inserts the command; and a bot that executes a script, which includes the command (see at least paragraphs 0049, 0054, transfer a session to an agent by a botchat of Shah).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shah further in view of Ota et al. U.S. Patent Pub. No. 2005/0207411 (referred to hereafter as Ota).
As to claim 6, shah teaches the method of claim 1. Shah does not explicitly teach a default transfer path. However, Ota teaches output channel that is specified for outputting packets. Furthermore, Ota teaches a default packet transfer path is also in a path management table (see paragraph 0139).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Ota with those of Shah to make the system more efficient by decreasing the packet loss probabilities of users through effective use of network and saves packets of the heavy user, even if the amount of packet flow of a user extremely increases.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shah and further in view of Thiyagarajan et al. U.S. Patent Pub. No. 2020/0379950 (referred to hereafter as Thiya).

As to claim 9, Shah teaches the method of claim 1. Shah does not explicitly teach wherein passing control of the conversation to the target integration involves sending conversational state information, including a formatted digest of preceding messages in the customer-support conversation, to the target integration.
However, Thiya teaches passing control of the conversation to the target integration involves sending conversational state information, including a formatted digest of preceding messages in the customer-support conversation, to the target integration (see at least paragraph 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Thiya with those of Shah to expedite the processing of user request by accurately sending the information to the right entity and thereby avoiding network resources and unnecessary delays.

Claims 10-15, 17-24, 26 and 27 do not teach anything above and beyond the limitations of claims 1-8 and are rejected for similar reasons.

Allowable Subject Matter
Claims 7, 16, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims and overcoming the current double patenting rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No.11,146,512. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the independent claims when taken considering the dependent claims of the patent are either the same or obvious variations of the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smullen et al. U.S. Patent No. 9,647,968, Systems and Methods for Invoking Chatbots in a Channel Based Communication System.
Gaedcke et al. U.S. Patent No. 10,497,069. System and Method for Providing a social Customer Care System. 
                                                                                                                                                                                                                  Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007.  The examiner can normally be reached on 7:30 AM-3:30 PM. M.S.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARGON N NANO/           Primary Examiner, Art Unit 2457                                                                                                                                                                                             0